DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
2.  The preliminary amendment, filed 07/20/21, has been entered. Claims 1-75 are cancelled. Claims 76-100 are newly added and under examination.

Information Disclosure Statement
3.  The information disclosure statement (IDS) submitted on 12/10/20 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Objections
4. Claims 77-100 are objected to because of the following informalities: improper formatting.    Claim 76 is the independent claim. Therefore, claims 77-100 should begin with the article “The composition...” and not “A composition...” Appropriate correction is required.

5. Claim 90 is objected to because of the following informalities: improper use of an acronym/abbreviation.  Acronyms and abbreviations must be spelled out and/or defined upon first use; therefore, HLB must be explained/defined.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.  Claims 82-83, 91-92, and 98-100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 82 is indefinite because it is unclear what constitutes a derivative of a hydrocolloid, a non-hydrocolloid gum and/or chitosan, thereby introducing ambiguity of scope. In other words, to what degree of derivatization is includes and/or excluded? Therefore, clarification is required to ascertain the metes and bounds of this claim.
Similarly, claim 83 is indefinite because it is unclear what constitutes a derivative of each of the items on the list, thereby introducing ambiguity of scope. In other words, to what degree of derivatization is includes and/or excluded? Therefore, clarification is required to ascertain the metes and bounds of this claim.
Each term “high” and “low” in claims 91-92 is a relative term which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Claim 98 depends from a cancelled claim (e.g. Claim 1) thereby rending claim 98 indefinite. Claims 99 and 100 depend from claim 98, thereby also rending them indefinite. Therefore, clarification is required to ascertain the metes and bounds of these claims.

Claim Rejections - 35 USC § 102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


10.  Claims 76-87, 89-91, and 93-96 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ruseler-van Embden et al. 2004 (US 2004/0166183).
Ruseler-van Embden teaches pharmaceutical compositions formulated as water-in-oil and/or oil-in-water emulsions comprising active agents, with water soluble polymers including proteins, anionic surfactants, gelatin, agar, alginates, casein, dextran, gums, anhydrous solvents (i.e. co-solvents), polysorbates (i.e. solubilizer with HLB of 16.7) and/or oils including vegetable oil (i.e. low HLB oil), 12-hydroxystearic acid and/or caprylic/capric triglycerides (e.g. [0003, 0014-0015, 0034, 0057-0058, 0063-67, 0077, 0090-91]; meeting limitations found in instant claims 76, 78, 79, 82, 83, 84, 85, 87, 89, 90, 91, 93, 94, 95, and 96). Ruseler-van Embden teaches the compositions may be dried (e.g. [0040, 0151-0152]; meeting limitations found in instant claim 77). Ruseler-van Emden teaches compositions comprising sodium dodecyl sulfate (e.g. [0065, 0262]; meeting limitations found in instant claims 80 and 81).  Ruseler-van Embden teaches especially preferred vehicles include creams which are semi-solid, spreadable preparations comprising a mixture of water and oil with an emollient effect which protects damaged skin, including preferred creams having oil (disperse) in water (continuous) creams because creams are cosmetically attractive as they do leave a barely visible layer, and they are water washable (e.g. [0087-0091]; meeting limitations found in instant claim 76, 85, 86 and 87). 
  	Therefore Ruseler-van Embden anticipates the invention as claimed. 



Claim Rejections - 35 USC § 102
11.  Claims 76-93 and 96 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Barchfeld et al. 1992 (WO1992/00081).
Barchfeld teaches vaccine compositions comprising an immunostimulating amount of an antigenic substance, including proteins, within or on a liposome, in an oil-in-water emulsion comprising a muramyl peptide and a metabolizable oil (e.g. see pages 4, 6, and 11; and Barchfeld claim 1; meeting limitations found in instant claims 76, 85, 86, and 87). Barchfeld teaches the composition may be freeze-dried (e.g. pages 61 and 63; meeting limitations found in instant claim 77).  Barchfeld teaches compositions may comprise natural gums (e.g. page 24; meeting limitations found in instant claim 82) and/or gelatin (e.g. page 65; meeting limitations found in instant claims 83 and 84). Barchfeld teaches the art recognizes emulsions with 4% squalene (i.e. an oil with an HLB of 11), 0.008% tween (i.e. a polysorbate with an HLB of 15; a solubilizer) gave “very good results” (e.g. see top of page 5; meeting limitations found in instant claims 89, 90, and 91). Barchfeld teaches other oils, including vegetable oil (i.e. low HLB oil) are also encompassed and that the oil component is present in an amount of 0.5% to 15% (e.g. see pages 20 and 23; meeting limitations found in instant claims 88 with sufficient specificity). Barchfeld teaches compositions further comprising anionic surfactants, including sodium dodecyl sulphates and/or caprylic acids (e.g. pages 24 and 26; meeting limitations found in instant claim 78, 79, 80, and 81). Barchfeld teaches it is preferable to choose an emulsion forming non-ionic surfactant which has an emulsion forming HLB value in the range of 7-16 (e.g. page 29; meeting limitations found in instant claim 90).  Barchfeld teaches the various components of the composition are typically in a volume ratio of 1:10 to 10:1 with a preferred ratio of 1:3 to 3:1 and a most preferred ratio of 1:1 because they are easy to prepare (e.g. page 31; meeting limitations found in instant claim 92).  Barchfeld teach composition may comprise natural triglycerides (e.g. page 22; meeting limitations found in instant claim 93). Barchfeld teach compositions comprising solvents (e.g. page 28; meeting limitations found in instant claim 96).  Barchfeld teaches examples of formulations comprising gelatin and polyols (e.g. see Table 2; meeting limitations found in instant claims 83 and 84). Therefore, Barchfeld anticipates the invention as claimed.
Claim Rejections - 35 USC § 102
12.  Claims 76-87, 89-91, and 93-100 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Patel 2006 (US 2006/0034937).
Patel teaches dried oil-in-water emulsions comprising water soluble polymer matrix materials to be incorporated into liquid suspensions wherein additives and active ingredients, including proteins, are included ([0036-0039, 0042, 0147, 0164, 0214-0216]; meeting limitations of instant claims 76, 77, 85, 86, and 87).  Patel teaches that to improve the delivery of the active ingredient, the composition further comprises transcutol (i.e. 2-(2-ethoxyethoxy ethanol); [0123]); polyethoxylated castor oil [0051, 0063]; caprylic/capric triglycerides [0112, 0243]; sodium lauryl sulfate (i.e. sodium dodecyl sulphate [0090]); sorbitol (i.e. D-sorbitol; [0123, 0129, 0147]) and/or gelatin ([0147, 0153, 0164]; meeting limitations of instant claims 78, 79, 80, 81, 83, 84, 85, 86, 87,89, 91, 93, 94, 95, 96 and 97). Patel teaches compositions further comprising chitosan (e.g. [0138]; meeting limitations found in instant claims 82 and 83).  Patel teaches surfactants, including non-ionic surfactants (e.g. sodium dodecyl sulfate), are used to increase solubility, improve dissolution, and enhance the absorption and bioavailability of the active ingredient and also improve both physical and chemical stability [0047, 0052].  Patel teaches the surfactant (i.e. solubilizer) has an HLB value of about 10 and oils such as castor oil have an HLB of 3 ([0050-52]; and Table 5; meeting limitations found in instant claims 90 and 91). Patel teaches the composition can be formulated as a bead and can be less than 2 mm (i.e. “mini-bead”; [0005, 0115, 0167]; meeting limitations of instant claims 98 and 100).  Patel teaches the beads may be coated with one or more polymer layers including ethylcellulose, hydroxypropyl cellulose, and/or plasticizers and formulating the composition as coated, multi-particulate, composition within a hard gelatin capsule ([0168-0169; 0170-0171, 0188, 0235]; meeting limitations of instant claim 99).
	Therefore, Patel anticipates the invention as claimed. 

Double Patenting
13.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

14.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

15. The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.  Claims 76-100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 9,278,070.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn substantially similar compositions.
For example, instant claims are drawn to composition comprising a water-soluble polymer matrix material in which are dispersed droplets of oil, the composition comprising a peptide or protein.
Similarly, patent claims are drawn to a soluble polymer matrix material in which are dispersed droplets of an oil phase wherein the oil phase comprises 2-(2 ethoxyethoxy)ethanol, polyethoxylated castor oil and caprylic/capric triglyceride; the water-soluble polymer matrix material comprises gelatin, sodium dodecyl sulphate and D-sorbitol; further comprising cyclosporin A in at least the oil phase; and wherein the composition comprises: cyclosporin A in an amount of 8.0 to 12.0%; 2-(2-ethoxyethoxy) ethanol at 99.9% purity in an amount of 15.0 to 19.0%; polyethoxylated castor oil in an amount of 8.0 to 12.0%; caprylic/capric triglyceride in an amount of 2.0 to 6.0%; sodium dodecyl sulphate in an amount from 1.0 to 4.5%; D-sorbitol in an amount of 3.0 to 8.0%; and gelatin in an amount of 45.0 to 55.0%; wherein the % are % by weight as a proportion of the dry weight of the composition; and wherein the utility of the composition is defined to encompass delivering proteins.
Therefore, the patent claims are a species of the instant claims’ genus and thereby anticipate them; see MPEP 2131.02.

Double Patenting
17.  Claims 76-100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 9,999,651.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn substantially the same compositions used for substantially the same purpose.
For example, instant claims are drawn to composition comprising a water-soluble polymer matrix material in which are dispersed droplets of oil, the composition comprising a peptide or protein; wherein the utility of the composition is defined as treating diseases.
Similarly, patent claims are drawn to method of treatment of an inflammatory bowel disease, Crohn’s disease, ulcerative colitis, or Graft Versus Host Disease, comprising administering a therapeutic amount of a dried oil-in-water emulsion composition to a subject in need thereof; wherein the dried oil-in-water emulsion composition comprises a water-soluble polymer matrix material in which are dispersed droplets of an oil phase wherein the oil phase comprises 2-(2-ethoxyethoxy)ethanol, polyethoxylated castor oil and caprylic/capric triglyceride; the water-soluble polymer matrix material comprises gelatin, sodium dodecyl sulphate and D-sorbitol; the composition further comprising cyclosporin A in at least the oil phase; and wherein the composition comprises: cyclosporin A in an amount of 8.0 to 12.0%; 2-(2-ethoxyethoxy)ethanol at 99.9% purity in an amount of 15.0 to 19.0%; polyethoxylated castor oil in an amount of 8.0 to 12.0%; caprylic/capric triglyceride in an amount of 2.0 to 6.0%; sodium dodecyl sulphate in an amount from 1.0 to 4.5%; D-sorbitol in an amount of 3.0 to 8.0% and gelatin in an amount of 45.0 to 55.0%; wherein the % are % by weight as a proportion of the dry weight of the composition; and wherein the utility of the composition is defined to encompass delivering proteins.
Therefore, the patent claims, i.e. using a more specific composition to treat a more specific gastro-intestinal disorder, are a species of the instant claims’ genus of a more general composition with the intended use defined as treating a more general disorder. Accordingly, the patent claims anticipate the instant claims as written; see MPEP 2131.02.
Double Patenting
18.  Claims 76-100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 64 of U.S. Patent No. 9,878,036.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn substantially similar compositions.
For example, instant claims are drawn to composition comprising a water-soluble polymer matrix material in which are dispersed droplets of oil, the composition comprising a peptide or protein.
Similarly, patent claims are drawn to a pharmaceutical composition in the form of a seamless mini-bead comprising a water-soluble polymer matrix, including proteins, and wherein the water soluble polymer matrix provides a substantially solid phase in which are dispersed droplets of oil comprising an ester of polyethylene glycol and a hydrocarbon oil, the composition comprising at least one adjuvant and at least one antigen and at least one of the at least one adjuvant and the at least one antigen being included in at least some of the oil droplets, wherein the adjuvant is a ceramide and the composition is in a form for oral administration; and wherein the utility of the composition is defined to encompass delivering proteins.
Therefore, the patent claims are a species of the instant claims’ genus and thereby anticipate them; see MPEP 2131.02. 




Double Patenting
19.  Claims 76-100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 9,220,681.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn substantially similar compositions.
For example, instant claims are drawn to composition comprising a water-soluble polymer matrix material in which are dispersed droplets of oil, the composition comprising a peptide or protein.
Similarly, patent claims are drawn to a composition comprising a surfactant selected from a polyethoxylated hydroxy fatty acid (i.e. an oil); a microorganism selected from live, killed, attenuated and inactivated microorganisms (i.e. an active principle comprising proteins), a glycolipid adjuvant, and a matrix comprising a hydrogel-forming polymer selected from the group consisting of gelatin, agar, agarose, pectin, carrageenan, and chitosan, and combinations thereof; and wherein the utility of the composition is defined to encompass delivering proteins.
Therefore, the patent claims are a species of the instant claims’ genus and thereby anticipate them; see MPEP 2131.02. 

Double Patenting
20.  Claims 76-100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-81 of U.S. Patent No. 9,950,051.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn substantially similar compositions.
For example, instant claims are drawn to composition comprising a water-soluble polymer matrix material in which are dispersed droplets of oil, the composition comprising a peptide or protein.
Similarly, patent claims are drawn to a composition comprising: a matrix comprising a hydrogel-forming polymer, wherein the hydrogel-forming polymer is selected from gelatin, agar, agarose, and carrageenan, or a combination thereof; and comprised in the matrix, a bacterium (i.e. comprises proteins) selected from live, killed, attenuated or inactivated, wherein the bacterium selected from the group consisting of enterotoxigenic Ε. coli, Helicobacter pylori, Clostridium difficile, a surfactant selected from at least one polyethoxylated hydroxy fatty acid (i.e. an oil), and an adjuvant selected from a glycolipid, a ceramide, or a combination thereof; and wherein the utility of the composition is defined to encompass delivering proteins.
Therefore, the patent claims are a species of the instant claims’ genus and thereby anticipate them; see MPEP 2131.02. 

Pertinent Art
21.  The following prior art, made of record and not relied upon, is considered pertinent to applicant’s disclosure. 
From https://www.huanachemical.com

    PNG
    media_image1.png
    805
    877
    media_image1.png
    Greyscale


Conclusion
22. No claims are allowed.

23.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

24.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
October 19, 2022